


Exhibit 10.28

 

FORM OF RESTRICTED STOCK AWARD AGREEMENT

 

THE MACERICH COMPANY

 

RESTRICTED STOCK AWARD AGREEMENT

2003 EQUITY INCENTIVE PLAN

 

Participant Name: 

 

«Name»

 

 

 

Soc. Sec. No.:

 

«SSN»

 

 

 

No. of Shares:

 

«Shares» (1)

 

Vesting Schedule:

 

[33 1/3%] of the shares on each successive [March]     , beginning [March]     ,
         and ending [March]     ,          OR [100%] of the shares on
March     , [3 years]

 

 

 

Award Date:

 

[March]     ,

 

THIS AGREEMENT is among THE MACERICH COMPANY, a Maryland corporation (the
“Corporation”), THE MACERICH PARTNERSHIP, L.P., a Delaware limited partnership
(the “Operating Partnership”), and the Participant named above (the
“Participant”) and is delivered under The Macerich Company 2003 Equity Incentive
Plan which includes any applicable programs under the Plan (the “Plan”).

 

W I T N E S S E T H

 

WHEREAS, pursuant to the Plan, the Corporation has granted to the Participant
with reference to services rendered and to be rendered to the Company, effective
as of the Award Date, a restricted stock award (the “Restricted Stock Award” or
“Award”), upon the terms and conditions set forth herein and in the Plan.

 

NOW THEREFORE, in consideration of services rendered and to be rendered by the
Participant and the mutual promises made herein and the mutual benefits to be
derived therefrom, the parties agree as follows:

 

1.                                      Defined Terms.  Capitalized terms used
herein and not otherwise defined herein shall have the meaning assigned to such
terms in the Plan.

 

2.                                      Grant.  Subject to the terms of this
Agreement and the Plan, the Corporation grants to the Participant a Restricted
Stock Award with respect to an aggregate number of shares of Common Stock, par
value $.01 per share (the “Restricted Stock”) set forth above.  The
consideration for the shares issuable with respect to the Award on the terms set
forth

 

--------------------------------------------------------------------------------

(1) Subject to adjustment under Section 6.2 of the Plan and the terms of this
Agreement.

 

1

--------------------------------------------------------------------------------


 

in this Agreement includes services and other consideration in an amount not
less than the minimum lawful consideration under Maryland law.

 

3.                                      Vesting.  The Award shall vest, and
restrictions (other than those set forth in Section 6.4 of the Plan) shall
lapse, with respect to the portion of the total number of shares (subject to
adjustment under Section 6.2 of the Plan), as reflected in the Vesting Schedule
above, subject to earlier termination or acceleration as provided herein or in
the Plan.

 

4.                                      Continuance of Employment Required.  The
Participant agrees to provide services to the Company in consideration for the
conditional rights to the unvested shares of Restricted Stock subject to the
Award granted hereunder.  Except as otherwise provided in Sections 8(c) or 9 or
pursuant to the Plan, the Vesting Schedule requires continued service through
each applicable vesting date as a condition to the vesting of the applicable
installment and rights and benefits under this Agreement.  Partial service, even
if substantial, during any vesting period will not entitle the Participant to
any proportionate vesting or avoid or mitigate a termination of rights and
benefits upon or following a termination of employment or service as provided in
Section 8 below or under the Plan.

 

5.                                      Dividend and Voting Rights.  After the
Award Date, the Participant shall be entitled to cash dividends and voting
rights with respect to the shares of Restricted Stock subject to the Award even
though such shares are not vested, provided that such rights shall terminate
immediately as to any shares of Restricted Stock that cease to be eligible for
vesting.

 

6.                                      Restrictions on Transfer.  Prior to the
time they become vested, neither the shares of Restricted Stock comprising the
Award, nor any other rights of the Participant under this Agreement or the Plan
may be transferred, except as expressly provided in Sections 1.8 and 4.1 of the
Plan.  No other exceptions have been authorized by the Committee.

 

7.                                      Stock Certificates.

 

(a)                                  Book Entry Form; Information Statement;
Power of Attorney.  The Corporation shall issue the shares of Restricted Stock
subject to the Award in book entry form, registered in the name of the
Participant with notations regarding applicable restrictions on transfer. 
Concurrent with the execution and delivery of this Agreement, the Corporation
shall deliver to the Participant a written information statement with respect to
such shares, and, to the extent requested, the Participant shall deliver to the
Corporation an executed stock power, in blank, with respect to such shares.  The
Participant, by acceptance of the Award, shall be deemed to irrevocably appoint,
and does so irrevocably appoint, the Corporation and each of its authorized
representatives as the Participant’s true and lawful attorney(s)-in-fact (with
full power of substitution) with irrevocable power and authority in the name of
and on behalf of the Participant to (1) effect any transfer of unvested,
forfeited shares (or shares otherwise reacquired by Corporation hereunder) to
the Corporation as may be required pursuant to the Plan or this Agreement, and
(2) execute and deliver on behalf of the Participant any and all documents and
instruments as the Corporation or such representatives may determine to be
necessary or advisable in connection with any such transfer.

 

2

--------------------------------------------------------------------------------


 

(b)                                  Certificates to be Held by Corporation;
Legend.  Any certificates representing Restricted Stock that the Participant may
be entitled to receive from the Corporation prior to vesting shall be
redelivered to the Corporation to be held by the Corporation until the
restrictions on such shares shall have lapsed and the shares shall thereby have
become vested or the shares represented thereby have been forfeited hereunder. 
Such certificates shall bear the following legend:

 

“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions contained in an Agreement entered
into between the registered owner, The Macerich Partnership L.P. and The
Macerich Company.  A copy of such Agreement is on file in the office of the
Secretary of The Macerich Company, 401 Wilshire Boulevard, Suite 700, Santa
Monica, California 90401.”

 

(c)                                  Delivery of Certificates Upon Vesting. 
Promptly after the lapse or other release of restrictions, a certificate or
certificates evidencing the number of shares of Common Stock as to which the
restrictions have lapsed or been released or such lesser number as may be
permitted pursuant to Section 6.5 of the Plan shall be delivered to the
Participant or other person entitled under the Plan to receive the shares.  The
Participant or such other person shall deliver to the Corporation any
representations or other documents or assurances required pursuant to
Section 6.4 of the Plan.  The shares so delivered shall no longer be restricted
shares hereunder.  Pursuant to Section 1.7 of the Plan, fractional share
interests shall be disregarded, but may be accumulated.  The Committee, however,
may determine that cash, securities or other property will be paid or
transferred in lieu of fractional share interests.

 

8.                                      Effect of Termination of Employment.

 

(a)                                  Forfeiture after Certain Events.  Except as
provided in Sections 8(c) and 9 hereof, the Participant’s shares of Restricted
Stock shall be forfeited to the extent such shares have not become vested upon
the date the Participant is no longer employed by the Company for any reason,
whether with or without cause, voluntarily or involuntarily.  If an entity
ceases to be a Subsidiary, such action shall be deemed to be a termination of
employment of all employees of that entity, but the Committee, in its sole and
absolute discretion, may make provision in such circumstances for accelerated
vesting of some or all of the remaining restricted shares under any Awards held
by such employees, effective immediately prior to such event.

 

(b)                                  Return of Shares.  Upon the occurrence of
any forfeiture of shares of Restricted Stock hereunder, such unvested, forfeited
shares shall, without payment of any consideration by the Corporation for such
transfer, be automatically transferred to the Corporation, without any other
action by the Participant, or the Participant’s Beneficiary or Personal
Representative, as the case may be.  The Corporation may exercise its powers
under Section 7(a) hereof and take any other action necessary or advisable to
evidence such transfer.  The Participant, or the Participant’s Beneficiary or
Personal Representative, as the case may be, and the Operating Partnership shall
deliver any additional documents of transfer that the Corporation may request to
confirm the transfer of such unvested, forfeited shares to the Corporation.

 

3

--------------------------------------------------------------------------------


 

(c)                                  Qualified Termination Upon or Following
Change in Control Event.  [Subject to Section 18,] if the Participant upon or
not later than 12 months following a Change in Control Event has a Qualified
Termination (as defined in Section 7.1(gg) of the Plan) or terminates his or her
employment for Good Reason, then any portion of the Award that has not
previously vested shall thereupon vest, subject to the provisions of Sections
6.2(a), 6.2(e), 6.4 and 6.5 of the Plan and Sections 11 and 12 of this
Agreement.  As used in this Agreement, the term “Good Reason” means a
termination of employment by the Participant for any one or more of the
following reasons, to the extent not remedied by the Company within a reasonable
period of time after receipt by the Company of written notice from the
Participant specifying in reasonable detail such occurrence, without the
Participant’s written consent thereto: (1)  an adverse and significant change in
the Participant’s position, duties, responsibilities or status with the
Company;  (2)  a change in the Participant’s principal office location to a
location farther away from the Participant’s home which is more than 30 miles
from the Participant’s principal office;  (3)  the taking of any action by the
Company to eliminate benefit plans without providing substitutes therefor, to
materially reduce benefits thereunder or to substantially diminish the aggregate
value of the incentive awards or other fringe benefits; provided that if neither
a surviving entity nor its parent following a Change in Control Event is a
publicly-held company, the failure to provide stock-based benefits shall not be
deemed Good Reason if benefits of comparable value using recognized valuation
methodology are substituted therefor; and provided further that a reduction or
elimination in the aggregate of not more than 10% in aggregate benefits in
connection with across the board reductions or modifications affecting persons
similarly situated of comparable rank in the Company or a combined organization
shall not constitute Good Reason;  (4)  any reduction in the Participant’s Base
Salary; or (5)  any material breach by the Company of any written employment or
management continuity agreement with the Participant.  For purposes of the
definition of “Good Reason,” the term “Base Salary” means the annual base rate
of compensation payable as salary to the Participant by the Company as of the
Participant’s date of termination, before deductions or voluntary deferrals
authorized by the Participant or required by law to be withheld from the
Participant by the Company, and salary excludes all other extra pay such as
overtime, pensions, severance payments, bonuses, stock incentives, living or
other allowances, and other benefits and perquisites.

 

9.                                      Effect of Total Disability, Death or
Retirement.  If the Participant incurs a Total Disability or dies while employed
by the Company, then any portion of his or her Award that has not previously
vested shall thereupon vest, subject to the provisions of Sections 6.4 and 6.5
of the Plan.  If the Participant’s employment with the Company terminates as a
result of his or her Retirement, the Committee may, on a case-by-case basis and
in its sole discretion, provide for partial or complete vesting prior to
Retirement of that portion of his or her Award that has not previously vested.

 

10.                               Adjustments Upon Specified Events.  Upon the
occurrence of certain events relating to the Corporation’s stock contemplated by
Section 6.2 of the Plan, the Committee shall make adjustments as it deems
appropriate in the number and kind of securities or other consideration that may
become vested under an Award.  If any adjustment shall be made under Section 6.2
of the Plan or a Change in Control Event shall occur and the shares of
Restricted Stock are not fully vested upon such Event or prior thereto, the
restrictions applicable to such shares of Restricted Stock shall continue in
effect with respect to any consideration or

 

4

--------------------------------------------------------------------------------


 

other securities (the “Restricted Property” and, for the purposes of this
Agreement, “Restricted Stock” shall include “Restricted Property,” unless the
context otherwise requires) received in respect of such Restricted Stock.  Such
Restricted Property shall vest at such times and in such proportion as the
shares of Restricted Stock to which the Restricted Property is attributable
vest, or would have vested pursuant to the terms hereof if such shares of
Restricted Stock had remained outstanding.  Notwithstanding the foregoing, to
the extent that the Restricted Property includes any cash, the commitment
hereunder shall become an unsecured promise to pay an amount equal to such cash
(with earnings attributable thereto as if such amount had been invested,
pursuant to policies established by the Committee, in interest bearing,
FDIC-insured (subject to applicable insurance limits) deposits of a depository
institution selected by the Committee) at such times and in such proportions as
the Restricted Stock would have vested.

 

11.                               Possible Early Termination of Award.  As
permitted by Section 6.2(b) of the Plan, and without limiting the authority of
the Committee under other provisions of Section 6.2 of the Plan or Section 8 of
this Agreement, the Committee retains the right to terminate the Award, to the
extent it has not vested, upon a dissolution of the Corporation or a
reorganization event or transaction in which the Corporation does not survive
(or does not survive as a public company in respect of its outstanding common
stock).  This Section 11 is not intended to prevent future vesting of the Award
if it (or a substituted award) remains outstanding following a Change in Control
Event.

 

12.                               Limitations on Acceleration and Reduction in
Benefits in Event of Tax Limitations.

 

(a)                                  Limitation on Acceleration. 
Notwithstanding anything contained herein [(except as otherwise provided in
Section 18 hereof)] or in the Plan or any other agreement to the contrary, in no
event shall the vesting of any share of Restricted Stock be accelerated pursuant
to Section 6.3 of the Plan or Section 8(c) hereof to the extent that the Company
would be denied a federal income tax deduction for such vesting because of
Section 280G of the Code and, in such circumstances, the restricted shares not
subject to acceleration will continue to vest in accordance with and subject to
the other provisions hereof.

 

(b)                                  Reduction in Benefits.  If the Participant
would be entitled to benefits, payments or coverage hereunder and under any
other plan, program or agreement that would constitute “parachute payments,”
then, notwithstanding any other provision hereof, such “parachute payments”
shall be reduced or modified in such manner, if any, as may be specified in [the
MCA referenced in Section 18 hereof, in which case the provisions of
Section 12(a) hereof shall not apply, and, to the extent permitted by the MCA,
in] any other then-existing agreement between the Company and the Participant
(other than any Stock Option Agreement, Stock Appreciation Right Agreement or
Restricted Stock Award Agreement under Plan).  If after the application of any
“parachute payment” reduction provision in any such other agreement the
provisions of Section 12(a) hereof continue to apply to the vesting of
Restricted Stock hereunder, then the Participant may designate by written notice
to the Secretary of the Corporation the order in which “parachute payments”
under this Restricted Stock Award Agreement and any other Restricted Stock Award
Agreements, Stock Option Agreements and Stock Appreciation Right Agreements
under the Plan shall be reduced or modified so that the Company is not denied

 

5

--------------------------------------------------------------------------------


 

federal income tax deductions for any “parachute payments” because of
Section 280G of the Code.

 

(c)                                  Determination of Limitations.  The term
“parachute payments” shall have the meaning set forth in and be determined in
accordance with Section 280G of the Code and regulations issued thereunder.  All
determinations required by this Section 12, including without limitation the
determination of whether any benefit, payment or coverage would constitute a
parachute payment, the calculation of the value of any parachute payment and the
determination of the extent to which any parachute payment would be
nondeductible for federal income tax purposes because of Section 280G of the
Code, shall be made by an independent accounting firm (other than the
Corporation’s outside auditing firm) having nationally recognized expertise in
such matters selected by the Committee.  Any such determination by such
accounting firm shall be binding on the Corporation, its Subsidiaries and the
Participant.

 

13.                               Tax Withholding.  The entity within the
Company last employing the Participant shall be entitled to require a cash
payment by or on behalf of the Participant and/or to deduct from other
compensation payable to the Participant any sums required by federal, state or
local tax law to be withheld with respect to the payment of dividends or the
vesting of any Restricted Stock, but, in the alternative the Participant or
other person in whom the Restricted Stock vests may irrevocably elect, in such
manner and at such time or times prior to any applicable tax date as may be
permitted or required under Section 6.5 of the Plan and rules established by the
Committee, to have the entity last employing the Participant withhold and
reacquire shares of Restricted Stock at their Fair Market Value at the time of
vesting to satisfy any minimum withholding obligations of the Company with
respect to such vesting.  Any election to have shares so held back and
reacquired shall be subject to such rules and procedures, which may include
prior approval of the Committee, as the Committee may impose, and shall not be
available if the Participant makes or has made an election pursuant to
Section 83(b) of the Code with respect to such Award.

 

14.                               Notices.  Any notice to be given under the
terms of this Agreement shall be in writing and addressed to the Corporation at
its principal office located at 401 Wilshire Boulevard, Suite 700, Santa Monica,
California 90401, to the attention of the Corporate Secretary and to the
Participant at the address given beneath the Participant’s signature hereto, or
at such other address as either party may hereafter designate in writing to the
other.

 

15.                               Plan.  The Award and all rights of the
Participant with respect thereto are subject to, and the Participant agrees to
be bound by, all of the terms and conditions of the provisions of the Plan,
incorporated herein by reference, to the extent such provisions are applicable
to Awards granted to Eligible Persons.  The Participant acknowledges receipt of
a copy of the Plan, which is made a part hereof by this reference, and agrees to
be bound by the terms thereof.  Unless otherwise expressly provided in other
Sections of this Agreement, provisions of the Plan that confer discretionary
authority on the Committee do not (and shall not be deemed to) create any rights
in the Participant unless such rights are expressly set forth herein or are
otherwise in the sole discretion of the Committee specifically so conferred by
appropriate action of the Committee under the Plan after the date hereof.

 

6

--------------------------------------------------------------------------------


 

16.                               No Service Commitment by Company.  Nothing
contained in this Agreement or the Plan constitutes an employment or service
commitment by the Company, affects the Participant’s status as an employee at
will who is subject to termination without cause, confers upon the Participant
any right to remain employed by the Company, interferes in any way with the
right of the Company at any time to terminate such employment, or affects the
right of the Company to increase or decrease the Participant’s other
compensation or benefits.  Nothing in this Section, however, is intended to
adversely affect any independent contractual right of the Participant without
his or her consent thereto.  Employment for any period of time (including a
substantial period of time) after the Award Date will not entitle the
Participant to any proportionate vesting or avoid or mitigate a termination of
rights and benefits upon or following a termination of employment as provided in
Section 3 or 8 above if the express conditions to vesting set forth in such
Sections have not been satisfied.

 

17.                               Limitation on Participant’s Rights.  This
Award confers no rights or interests other than as herein provided.  This
Agreement creates only a contractual obligation on the part of the Corporation
as to amounts payable and shall not be construed as creating a trust.

 

[18.                           Other Agreements.  If any provision of this
Agreement is inconsistent with any provision of the Management Continuity
Agreement between the Corporation and Participant, as it may be amended from
time-to-time (the “MCA”), the provisions of the MCA shall control and shall be
deemed incorporated herein by reference.]

 

[This provision and the language in brackets in Sections 8(c), 12(a) and
12(b) are to be included only in agreements with Participants subject to a MCA.]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.  By the Participant’s execution of this Agreement, the
Participant agrees to the terms and conditions of this Agreement and of the
Plan.

 

THE MACERICH COMPANY

 

(a Maryland corporation)

 

 

 

 

 

By:

 

 

Richard A. Bayer

 

Senior Executive Vice President, Chief Legal Officer & Secretary

 

 

THE MACERICH PARTNERSHIP, L.P.

(a Delaware limited partnership)

 

 

By:

The Macerich Company

 

(its general partner)

 

 

 

 

 

By:

 

 

 

 

Richard A. Bayer

 

 

 

Senior Executive Vice President, Chief Legal Officer & Secretary

 

 

 

PARTICIPANT

 

 

 

 

 

 

 

(Signature)

 

 

 

 

 

 

 

«Name»

 

 

 

 

 

 

 

(Address)

 

 

 

 

 

 

 

(City, State, Zip Code)

 

8

--------------------------------------------------------------------------------


 

 

THE MACERICH COMPANY

 

RESTRICTED STOCK AWARD

INFORMATION STATEMENT

 

General Information

 

This information statement has been provided to «Name» (the “Participant”) in
connection with a Restricted Stock Award granted to the Participant by The
Macerich Company, a Maryland corporation (the “Corporation”), pursuant to a
Restricted Stock Award Agreement dated as of [March]     ,          among the
Participant, the Corporation and The Macerich Partnership, L.P. (the “Award
Agreement”) under the Corporation’s 2003 Equity Incentive Plan (the “Plan”). 
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to them in the Agreement and the Plan.

 

Restricted Stock issued to the Participant pursuant to the Award Agreement will
be represented in book entry form.  This information statement is provided to
the Participant pursuant to §2-210 of the Maryland General Corporation Law.

 

Award Summary

 

Participant Name:

 

«Name»

Issuer Name:

 

The Macerich Company

Class of Security:

 

Common Stock, par value $.01 per share

Number of Securities:

 

«Shares» shares

 

No Security

 

THIS STATEMENT IS MERELY A RECORD OF THE RIGHTS OF THE ADDRESSEE AS OF THE TIME
OF ITS ISSUANCE.  DELIVERY OF THIS STATEMENT, OF ITSELF, DOES NOT CONFER ANY
RIGHTS UPON THE RECIPIENT.  THE STATEMENT IS NEITHER A NEGOTIABLE INSTRUMENT NOR
A SECURITY.

 

Availability of Further Information Concerning the Capital Stock of the
Corporation

 

The Corporation is authorized to issue three classes of capital stock which are
designated as Common Stock, Preferred Stock and Excess Stock.  The Corporation
will furnish to any stockholder on request and without charge a full statement
of the designations and any preferences, conversion and other rights, voting
powers, restrictions, limitations as to dividends, qualifications and terms and
conditions of redemption of the stock of each class which the Corporation is
authorized to issue, and the differences in the relative rights and preferences
between the shares of each series to the extent they have been set, and the
authority of the Board of Directors to set the relative rights and preferences
of subsequent series.  Such request may be made to the Secretary of the
Corporation or to its transfer agent.

 

9

--------------------------------------------------------------------------------


 

Restrictions on Transfer

 

The transferability of Restricted Stock is subject to the terms and conditions
contained in the Award Agreement and the Plan.  A copy of the Award Agreement is
on file in the office of the Secretary of the Corporation.

 

The securities represented by this certificate are also subject to restrictions
on ownership and transfer for the purpose of the Corporation’s maintenance of
its status as a real estate investment trust under the Internal Revenue Code of
1986, as amended (the “Code”).  Except as otherwise provided pursuant to the
charter of the Corporation, no Person may (1) Beneficially Own shares of Equity
Stock in excess of 5.0% (or such greater percentage as may be provided in the
charter of the Corporation) of the number or value of the outstanding Equity
Stock of the Corporation (unless such Person is an Excluded Participant), or
(2) Beneficially Own Equity Stock that would result in the Corporation being
“closely held” under Section 856(h) of the Code (determined without regard to
Code Section 856(h)(2) and by deleting the words “the last half of” in the first
sentence of Code Section 542(a)(2) in applying Code Section 856(h)), or
(3) Beneficially Own Equity Stock that would result in Common Stock and
Preferred Stock being beneficially owned by fewer than 100 Persons (determined
without reference to any rules of attribution).  Any Person who attempts to
Beneficially Own shares of Equity Stock in excess of the above limitations must
immediately notify the Corporation.  All capitalized terms in this paragraph
have the meanings defined in the Corporation’s charter, as the same may be
further amended from time to time, a copy of which, including the restrictions
on ownership or transfer, will be sent without charge to each stockholder who so
requests.  Transfers or other events in violation of the restrictions described
above shall be null and void ab initio, and the purported transferee or
purported owner shall acquire or retain no rights to, or economic interest in,
any Equity Stock held in violation of these restrictions.  The Corporation may
redeem such shares upon the terms and conditions specified by the Board of
Directors in its sole discretion if the Board of Directors determines that a
Transfer or other event would violate the restrictions described above.  In
addition, if the restrictions on ownership or transfer are violated, the shares
of Equity Stock represented hereby shall be automatically exchanged for shares
of Excess Stock which will be held in trust for the benefit of a Beneficiary. 
Excess Stock may not be transferred at a profit.  The Corporation has an option
to acquire Excess Stock under certain circumstances.  The foregoing restrictions
may also delay, defer or prevent a change of control of the Corporation or other
transaction which could be in the best interests of stockholders.

 

The Corporation will furnish information about all of the restrictions on
transferability of these securities to the stockholder, on request and without
charge.

 

10

--------------------------------------------------------------------------------
